The Court

defined a rape to be the carnal knowledge of a woman, above the age of ten years, against her will; or of a female child, under the age of ten years, with or against her will; the law considering her incapable of consent. A boy under the age of fourteen years, is deemed by law incapable of committing a rape; and such a person could not be convicted of the offence of an assault with that intent; but, after fourteen years, he would be presumed capable, unless something appeared to the contrary.
The prisoner was convicted.